Action by plaintiff Mary Petrizzelli to recover damages for personal injuries sustained when she slipped and fell on the floor of a- store operated by defendant, and by her husband to recover for medical expenses and loss of services. Judgment of the City Court of Yonkers in favor of plaintiffs reversed on the law and the facts, and a new trial ordered, with costs to abide the event. In our opinion, plaintiff wife’s proof that the sloping floor inside the store where she fell was covered by an accumulation of slush and water to the depth of one quarter of an inch, and that the condition had existed for at least an hour prior to the accident, established a prima facie case of negligence, requiring the submission to the jury of the question of defendant’s reasonable care in the management and operation of its store. (Richman v. Stanley Mark Strand Corp., 266 N. Y. 494; Redmond v. Staten Island Coach Co., 270 App. Div. 823.) However, the court erroneously charged, in substance, that plaintiffs could recover only if the presence of a paper bag and other pieces of paper on the floor contributed to its dangerous condition. Even under that theory, there was no testimony iú the record to support the finding implicit in the jury’s verdict that the paper had any causal connection with plaintiff wife’s fall. Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.